entered. Appellant does not assert that the order clarifying the probation

                revocation order is independently appealable.

                            The notice of appeal was filed in the district court on February

                12, 2014, almost 18 months after the order for revocation of probation and

                amended judgment of conviction was filed in the district court. The notice

                of appeal was thus filed well after the 30-day appeal period provided by

                NRAP 4(b)(1)(A). Appellant cites no authority in support of, and we reject,

                his argument that the clarification order restarted the appeal period.

                            To the extent appellant contends that the clarification order

                merely supplemented the order revoking probation and amended

                judgment of conviction and this appeal is a continuation of the prior

                appeal from that order, we disagree because our July 22, 2013, order of

                reversal and remand constituted the final resolution of that appeal. With

                entry of that order, there was no enforceable order revoking probation and

                amended judgment of conviction. See Schwabacher and Co. v. Zobrist, 97

                Nev. 97, 98, 625 P.2d 82, 82 (1981); see also, e.g., Smith v. Smith, 118 So.

                2d 204, 205-06 (Fla. 1960); Moore v. N. Am. Van Lines,      462 S.E.2d 275,

                276 (S.C. 1995).

                            Because the notice of appeal was untimely filed from the order

                revoking probation and amended judgment of conviction, and no statute or

                court rule allows an appeal from an order clarifying probation revocation,

                we conclude that we lack jurisdiction over this appeal, see Lozada v. State,



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                110 Nev. 349, 352, 871 P.2d 944, 946 (1994); Castillo v. State, 106 Nev.
                349, 352, 792 P.2d 1133, 1135 (1990), and
                            ORDER this appeal DISMISSED. 1




                                        Hardesty


                                           J.
                Douglas


                cc:   Hon. Michelle Leavitt, District Judge
                      Lambrose Brown
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      Matrell Keshun Duncan




                      'In light of this order, appellant's motion to supplement the record
                on appeal is denied as moot.

SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A